Citation Nr: 1539885	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability evaluated based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication regarding the issue of entitlement to TDIU.  In a January 2015 decision, the Board granted an increased evaluation for posttraumatic stress disorder (PTSD) and remanded the issue of TDIU for further development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required for the issue of entitlement to TDIU to obtain a Social and Industrial Survey considering the effects of the Veteran's service-connected disabilities on employability. 

The Veteran's representative has argued that a current medical opinion regarding the Veteran's unemployability is warranted given that the most recent medical opinion of record is from February 2012; the representative has stated that the Veteran's circumstances may have changed since then.  See August 2015 representative brief.  Pursuant to the January 2015 remand, a VA examiner was requested to comment on the functional impairment caused by the Veteran's service-connected disabilities, including PTSD.  However, the June 2015 examiner deferred to the February 2012 PTSD examiner's opinion and thus failed to consider the pertinent evidence of record since that examination.  In addition, the Veteran was most recently afforded VA PTSD examinations in April 2013 and February 2014.  The April 2013 examiner noted the Veteran's employability was moderately impaired by his psychiatric conditions.  The February 2014 examiner noted that the Veteran's employability was mildly impaired by his psychiatric conditions.  Accordingly, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain and clarify the impact of his service-connected disabilities on his ability to work.  

Finally, the Board notes that in April 2012 the Veteran submitted VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  However, the AOJ did not solicit employment information from the Veteran's last employer listed on the application.  Thus, on remand the AOJ will have the opportunity to secure this information. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran's most recent employer listed on the April 2012 VA Form 21-8940 Application for Increased Compensation Based on Unemployability complete and return VA Form 21-4192, Request for Employment Information.

2.  Obtain any outstanding, relevant VA medical records, to include records dated since March 2015 from the VAMC in St. Cloud, Minnesota.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 
 
3.  After any additional records are associated with the claims file, schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the Social and Industrial Survey to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



